Opinion issued July 14, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00144-CV
____________

IN RE ANDREW C. DEWEY, DEWEY INVESTMENT PARTNERSHIP,
LTD., AND A.C. DEWEY & COMPANY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Andrew C. Dewey, Dewey Investment Partnership, Ltd., and A.C.
Dewey & Company have filed a petition for a writ of mandamus complaining of an
order signed on February 11, 2005, by which the Honorable Gary Michael Block
denied their motion to release a deposit paid into the registry of the trial court and
ordered that the funds be held in trust by counsel for the real party-in-interest, David
Wenger.


  In response to our request, the real party-in-interest filed a response to
relators’ petition.
          We deny the petition for a writ of mandamus and all pending motions in this
cause.  
 
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.